ACCEPTED
                                                                                     01-14-00892-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                4/13/2015 4:15:35 PM
                                                                                 CHRISTOPHER PRINE
                                                                                              CLERK

                          No. 01-14-00892-CV

                        In the Court of Appeals                      FILED IN
                                                              1st COURT OF APPEALS
                      for the First Judicial District             HOUSTON, TEXAS
                             Houston, Texas                   4/13/2015 4:15:35 PM
                                                              CHRISTOPHER A. PRINE
                                                                      Clerk
    ADELAIDA SALAZAR BAUTISTA A/K/A ADELAIDA ALVARADO,
   INDIVIDUALLY AND AS NEXT FRIEND OF MARIA JENNIFER AIDE
A/K/A MARIA JENNIFER ALVARADO, A. A., A. A., I. S. A., M. A., AND E.
A., MINORS; AND IRINEO ALVARADO AND MARIA ANA MOCTEZUMA,

                                                Appellants,

                                    v.

                   TRINIDAD DRILLING LIMITED,

                                                 Appellee.


                           On Appeal from the
              270th Judicial District Court of Harris County


                  REPLY BRIEF OF APPELLANTS



                                 Respectfully submitted,

                            By   /s/ Geoffrey E. Schorr
                                 Geoffrey E. Schorr
                                 geoff@schorrfirm.com
                                 Texas Bar No. 24029828
                                 A. Jared Aldinger
                                 Texas Bar No. 24068456
                                 jared@schorrfirm.com
                                 SCHORR LAW FIRM, PC
            328 W. Interstate 30, Suite 2
            Garland, TX 75043
            Tel. (972) 226-8860
            Fax (972) 226-9787

            Hutton W. Sentell
            Texas Bar No. 24026655
            hsentell@ashmorelaw.com
            ASHMORE LAW FIRM, P.C.
            3636 Maple Ave.
            Dallas, TX 75219
            Tel. (214) 559-7202
            Fax (214) 520-1550

            Andrew P. McCormick
            Texas Bar No. 3457100
            amccormick@mlm-lawfirm.com
            McCORMICK, LANZA & McNEEL, LLP
            4950 Bissonnet Street
            Bellaire, TX 77401
            Tel. (713) 523-0400
            Fax (713) 523-0408
            ATTORNEYS FOR
            PLAINTIFFS/APPELLANTS ADELAIDA
            SALAZAR BAUTISTA a/k/a ADELAIDA
            ALVARADO, Individually, and as next
            friend of MARIA JENNIFER AIDE a/k/a
            MARIA JENNIFER ALVARADO, A. A.,
            A. A., I. S. A., M. A., and E. A.,, Minors
And

      By: /s/ Justin K. Hall
             Justin K. Hall
             Texas Bar No. 90001828
             jkhall@justinkhall.com
             328 W Interstate 30, Suite 2
             Garland, Texas 75043
             Tel. (972) 226-1999
             Fax (972) 226-2221
         Attorney for Plaintiffs, Irineo Alvarado and
         Maria Ana Moctezuma

ORAL ARGUMENT REQUESTED
                                            TABLE OF CONTENTS


BRIEF. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

      I.          Summary of Argument............................................................................1
      II.         This action is not based on imputed liability or jurisdictional contacts,
                  and alter-ego or other veil-piercing theories are not at issue. ..............3

      III.        This Court should apply a de novo review to factual issues, with
                  inferences drawn in favor of jurisdiction...............................................5

      IV.         Trinidad Limited is subject to specific jurisdiction based on its own
                  acts. ..........................................................................................................9
           A. Plaintiffs claims are not based on veil piercing; Trinidad Limited is
              subject to jurisdiction for its own contacts with drilling operations in
              Texas. .....................................................................................................11
           B.     Michiana supports jurisdiction in this case. ...........................................11
           C.     Trinidad Limited has not controverted Plaintiffs’ allegations and
                  evidence of jurisdiction. .........................................................................15

      V.          Trinidad Limited is also subject to general jurisdiction based on its
                  own acts. ................................................................................................16

      VI.         Prayer.....................................................................................................20
CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

CERTIFICATE OF COMPLIANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22




                                                                                                                          Page iv
                           INDEX OF AUTHORITIES


Texas cases                                                 Page(s)

Arvizu v. Estate of Puckett, 364 S.W.3d 273 (Tex.2012)      18

Certified EMS, Inc. v. Potts, 392 S.W.3d 625 (Tex. 2013)    4

Franka v. Velasquez, 332 S.W.3d 367 (Tex. 2011)             18

Fung v. Fischer, 365 S.W.3d 507 (Tex. App.—Austin 2012)     4

Gilcrease v. Garlock, Inc., 211 S.W.3d 448
      (Tex. App.—El Paso 2006, no pet.).                    8

Glattly v. CMS Viron Corp., 177 S.W.3d 438
       (Tex. App.—Houston [1 Dist.] 2005, no pet.)          19

Greenfield Energy, Inc. v. Duprey, 252 S.W.3d 721
     (Tex. App.—Houston [14 Dist.] 2008, no. pet.)          4

IHS Cedars Treatment Center of DeSoto, Texas, Inc. v.
     Mason,143 S.W.3d 794 (Tex. 2003)                       4

Kelly v. Gen. Interior Constr., Inc.,
      301 S.W.3d 653 (Tex. 2010)                            8
Mackey v. Midland-Odessa Transit, No. 11–13–00083–CV,
     2015 WL 1501466 (Tex. App.—Eastland March 31,
     2015, no. pet. h.)                                     7

Michiana Easy Livin' Country, Inc. v. Holten,
     168 S.W.3d 777 (Tex. 2005)                             12, 13

Moncrief Oil Int'l Inc. v. OAO Gazprom,
     414 S.W.3d 142 (Tex. 2013)                             9

Nat’l Indus. Sand Ass'n v. Gibson,
       897 S.W.2d 769 (Tex. 1995)                           5, 8

Otis Elevator Co. v. Parmelee, 850 S.W.2d 179 (Tex. 1993)   6, 7

                                                                      Page v
RSR Corp. v. Siegmund, 309 S.W.3d 686
     (Tex. App.—Dallas 2010, no pet.)                     17

Sw. Elec. Power Co. v. Grant, 73 S.W.3d 211 (Tex. 2002)   7

Texas Department of Parks & Wildlife v. Miranda,
      133 S.W.3d 217 (Tex. 2004)                          7

Federal cases

Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985)       10

Calder v. Jones, 465 U.S. 783 (1984)                      13, 14, 15

Doe v. Catholic Soc. of Religious and Literary Educ.,
      2010 WL 345926 (S.D. Tex. 2010)                     4

Guidry v. U.S. Tobacco Co., Inc.,
     188 F.3d 619 (5th Cir. 1999)                         7

Helicopteros Nationales de Columbia,S.A. v. Hall,
      466 U.S. 408 (1984)                                 10, 13

Shaffer v. Heitner, 433 U.S. 186, 204 (1977)              13

Suzlon Wind Energy Corp. v. Shippers Stevedoring Co.,
      2008 WL 686206 (S.D. Tex. 2008)                     4

World-Wide Volkswagen Corp. v. Woodson,
     444 U.S. 286 (1980)                                  10

Internat’l Shoe v. Washington, 326 U.S. 310 (1945)        19




                                                                       Page vi
                               No. 01-14-00892-CV

                              In the Court of Appeals
                            for the First Judicial District
                                   Houston, Texas


    ADELAIDA SALAZAR BAUTISTA A/K/A ADELAIDA ALVARADO,
   INDIVIDUALLY AND AS NEXT FRIEND OF MARIA JENNIFER AIDE
A/K/A MARIA JENNIFER ALVARADO, A. A., A. A., I. S. A., M. A., AND E.
A., MINORS; AND IRINEO ALVARADO AND MARIA ANA MOCTEZUMA,

                                                      Appellants,

                                          v.

                        TRINIDAD DRILLING LIMITED,

                                                      Appellee.


                               On Appeal from the
                  270th Judicial District Court of Harris County


                       REPLY BRIEF OF APPELLANTS


I.    Summary of Argument
      In their opening brief, Plaintiffs/Appellants (“Plaintiffs”) raised three issues.

First, Plaintiffs addressed the standard of review. More specifically, Plaintiffs

demonstrated that a proper reading of Texas Supreme Court precedent indicates

that this Court should apply a de novo review to both facts and law, with any




                                                                                 Page 1
conflicts in the evidence resolved in favor of jurisdiction. See Appellants’ Brief at

10-13.

      Next, Plaintiffs demonstrated that Trinidad Drilling Ltd. (“Trinidad

Limited”) is subject to specific jurisdiction in this case, regardless of the standard

of review to be applied.      More specifically, Plaintiffs demonstrated that the

undisputed allegations and the great weight and preponderance of evidence show

that Trinidad Limited purposefully availed itself of Texas law—by controlling,

setting policies for, and taking responsibility for aspects of drilling operations in

Texas—and that Plaintiffs claims arise from such contacts with Texas.             See

Appellants’ Brief at 13-30.

      Finally, Plaintiffs demonstrated that Trinidad Limited maintains continuous

and systematic contacts with Texas—including the continuous physical presence of

a high-level manager maintaining an office in Houston—such that it should feel at

home in the state. As such, Trinidad Limited is also subject to general jurisdiction.

See Appellants’ Brief at 30-33.

      Trinidad Limited responds primarily by mischaracterizing Plaintiffs’

arguments.    Most prominently, Trinidad Limited argues that Plaintiffs are

attempting to base jurisdiction on contacts of a subsidiary, and that Plaintiffs

therefore must establish that the two companies are alter egos of each other. To

the contrary, Plaintiffs’ allegations and arguments make clear that neither liability


                                                                                 Page 2
nor jurisdiction is based on any imputed acts of a subsidiary. Rather, both liability

and jurisdiction are based on Trinidad Limited’s own acts—i.e., its own

participation in drilling operations in Texas—and those acts are attributable to

Trinidad Limited regardless of whether the drilling itself is conducted by Trinidad

Limited’s own employees, its subsidiary’s employees (as in this case), or

employees of an unaffiliated company.

      Because of the pervasiveness of the alter-ego argument in Trinidad

Limited’s response, it is separately addressed in Section II below. The remainder

of Trinidad Limited’s arguments are addressed, as appropriate, in Section III (legal

standards), Section IV (specific jurisdiction), and Section V (general jurisdiction).

II.   This action is not based on imputed liability or imputed jurisdictional
      contacts, and alter-ego or other veil-piercing theories are not at issue.
      Trinidad Limited attempts to confuse the issues by asserting that Plaintiffs’

claims are based on veil-piercing and that Plaintiffs must establish that Trinidad

Limited is the alter ego of its subsidiary in order to maintain jurisdiction.

However, this argument is nothing but a red herring. The allegations of the Third

Amended Complaint make clear that Plaintiffs do not seek to hold Trinidad

Limited liable (or subject to jurisdiction) for any imputed acts of its subsidiary.

Instead, Plaintiffs allege that Trinidad Limited is liable (and subject to jurisdiction)

for its own participation in drilling activities in Texas.



                                                                                  Page 3
      There is no mystery in this type of claim. This Court is well aware that an

entity may be vicariously liable for the acts of another person or entity (under

theories such as respondeat superior, alter ego, etc.) and separately liable for its

own acts, such as negligently creating or implementing policies. See, e.g., IHS

Cedars Treatment Center of DeSoto, Texas, Inc. v. Mason, 143 S.W.3d 794, 802

(Tex. 2003); Fung v. Fischer, 365 S.W.3d 507, 522-26 (Tex. App.—Austin 2012),

disapproved on other grounds by Certified EMS, Inc. v. Potts, 392 S.W.3d 625,

626-27 (Tex. 2013); Doe v. Catholic Soc. of Religious and Literary Educ., 2010
WL 345926, *1 (S.D. Tex. 2010).

      The same principle is equally true in the context of jurisdiction. Suzlon

Wind Energy Corp. v. Shippers Stevedoring Co., 2008 WL 686206, *8 (S.D. Tex.

2008) (separately addressing imputation of contacts and direct contacts);

Greenfield Energy, Inc. v. Duprey, 252 S.W.3d 721, 730 (Tex. App.—Houston [14

Dist.] 2008, no. pet.).

      In this case, Plaintiffs do not attempt to impute any contacts of the

subsidiary company to Trinidad Limited; rather, they contend that Trinidad

Limited is subject to jurisdiction based on its own contacts, such as setting policies

for drilling operations in Texas, exercising control over drilling operations in

Texas, and maintaining the physical presence of a high-level manager in Texas.

Such contacts do not depend in the slightest on whether Trinidad Limited controls


                                                                                 Page 4
the internal affairs of its subsidiaries, intermingles funds, etc.; rather, they exist

independently of such issues. In fact, Trinidad Limited’s contacts would apply

with equal force if the other entities involved in the drilling operations were

unaffiliated with Trinidad Limited’s ownership. Thus, the question before the

Court does not involve the relationship between Trinidad Limited and its

subsidiary, but rather between Trinidad Limited and its operations in Texas.

III.   This Court should apply a de novo review to factual issues, with
       inferences drawn in favor of jurisdiction.
       In section IV of their opening brief, Plaintiffs pointed out that various Texas

courts had routinely applied a standard of review—requiring the appellate court to

imply findings in support of the judgment if adequately supported by evidence—

without regard to the context in which it was created. Plaintiffs further pointed out

that this standard does not logically apply to cases declining jurisdiction based on

“cold records,” since the application to this type of situation is contrary to the

underlying principles of Texas law (e.g., placing the burden on defendant of

negating “all bases of jurisdiction”). Nat’l Indus. Sand Ass'n v. Gibson, 897
S.W.2d 769, 772 (Tex. 1995).

       In this case, Trinidad Limited does not contend that the Court is bound by

prior precedent to apply the commonly-cited standard. Instead, it argues only that:

(1) the issue is irrelevant; and (2) Plaintiffs’ suggested standard is inconsistent with



                                                                                  Page 5
the fact that Rule 120a allows a special appearance to be decided on a paper

record.

      The former argument is partially correct. The Court can decide this appeal

without reaching this issue, but only if it reverses the trial court. In other words,

the Court can find that jurisdiction exists based on the undisputed allegations and

evidence. However, it cannot affirm the trial court without resolving conflicts in

the evidence.

      The latter argument—that a paper record inherently requires deference to the

trial court’s decision—simply is illogical. There is no reason why a deferential

standard of review should apply to issues decided on a paper record, and such a

standard is not applied to the bulk of paper-record motions. As the Texas Supreme

Court has explained, “[u]nder these circumstances”—where the trial court bases its

decision solely “on the papers filed and the argument of counsel”—“there are no

factual resolutions to presume in the trial court’s favor.” Otis Elevator Co. v.

Parmelee, 850 S.W.2d 179, 181 (Tex. 1993).

      Instead, the standard of review applicable to a particular type of motion is

based on whatever fundamental principles are applicable to that type of motion.

See, e.g., id. (applying standards appropriate for motion for sanctions).        For

instance, motions for summary judgment are based on a de novo review, with all

conflicts in evidence resolved against the movant, in accordance with the


                                                                                Page 6
underlying presumptions for summary judgment. See, e.g., Sw. Elec. Power Co. v.

Grant, 73 S.W.3d 211, 215 (Tex. 2002). The same is true in the context of subject

matter jurisdiction: “When a plea to the jurisdiction challenges the existence of

jurisdictional facts, the trial court considers relevant evidence submitted by the

parties to resolve the jurisdictional issues raised,” and the “appellate court does the

same.” Mackey v. Midland-Odessa Transit, No. 11–13–00083–CV, 2015 WL
1501466, *1 (Tex. App.—Eastland March 31, 2015, no. pet. h.) (citing Texas

Department of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 228 (Tex. 2004)).

Thus, the appellate court will uphold jurisdiction (regardless of the trial court’s

decision) if the evidence at least raises a fact question on the existence of

jurisdiction. See, e.g., id. (citing Miranda, 133 S.W.3d at 228). Likewise, federal

courts apply a similar standard in the context of personal jurisdiction—the issue in

this case. Specifically, appellate courts resolve all conflicts in the evidence in

favor of personal jurisdiction. See, e.g., Guidry v. U.S. Tobacco Co., Inc., 188 F.3d
619, 625 (5th Cir. 1999) (“accept[ing] as true the nonmover's allegations and

resolv[ing] all factual disputes in its favor”).      In each case, the evidentiary

presumptions are made in accordance with the fundamental policies involved,

rather than blind deference to the trial court, since a paper record involves “no

factual resolutions to presume in the trial court’s favor.” Otis Elevator Co. v.

Parmelee, 850 S.W.2d 179, 181 (Tex. 1993).


                                                                                  Page 7
      Indeed, this principle is true even in those rare cases where Texas law has

applied an extremely deferential standard to the trial court based on paper records.

Most obvious is the issue of venue. In cases involving a motion to transfer venue,

the issue is almost always appealed after a final judgment. Thus, policies such as

preserving finality of judgment and judicial efficiency (by avoiding multiple trials)

justify an extraordinary deference to the venue decision, i.e., by searching the

entire record to determine if any probative evidence supports the final venue. See,

e.g., Gilcrease v. Garlock, Inc., 211 S.W.3d 448, 459 (Tex. App.—El Paso 2006,

no pet.).   Likewise, in the personal jurisdiction context, the commonly cited

standard can be justified when a special appearance is denied, i.e., when a court

finds jurisdiction exists. See, e.g., Kelly v. Gen. Interior Constr., Inc., 301 S.W.3d
653, 657 (Tex. 2010). This is so because Texas applies an extraordinarily high

burden on a party challenging jurisdiction—requiring the defendant to “negate all

bases of jurisdiction”—and it is therefore appropriate for an appellate court to

affirm an order maintaining jurisdiction whenever there are disputed facts that

could justify such a ruling. Nat’l Indus. Sand Ass'n v. Gibson, 897 S.W.2d 769,

772 (Tex. 1995).

      In contrast, there is no logical reason for applying such a standard when the

trial court declines jurisdiction. In such cases, the appellate court should conduct a

de novo review, with all conflicts in the evidence resolved in favor of jurisdiction,


                                                                                 Page 8
in accordance with the underlying principle that the defendant bears a heavy

burden to negate jurisdiction.1 See id. Moreover, principles of judicial efficiency

counsel in favor of a presumption in favor of jurisdiction, as the denial of

jurisdiction will require an entirely new case in a new forum and in many cases

(such as this one) will require duplication of lawsuits. As such, it is appropriate to

apply a de novo review, with all conflicts resolved in favor of jurisdiction, rather

than conflicts being resolved in favor of the trial court’s decision.

       In any event, appellate courts always apply a de novo review to issues of

law, and the undisputed facts and evidence are sufficient to reverse the trial court,

for the reasons discussed below.              See, e.g., Moncrief Oil Int'l Inc. v. OAO

Gazprom, 414 S.W.3d 142, 150 n.4 (Tex. 2013) (reversing trial court without

deciding the standard of review, because the record justified reversal under any

standard).

IV.    Trinidad Limited is subject to specific jurisdiction based on its own acts.
       In section V of their opening brief, Plaintiffs demonstrated that the

uncontroverted allegations and evidence are sufficient to subject Trinidad Limited
       1
           As noted in the opening brief, numerous Texas courts have criticized the commonly-
used standard, but nevertheless believed that the standard was mandated by Texas Supreme
Court precedent. To the contrary, Plaintiffs are unaware of any Texas Supreme Court case that
has issued a holding on this issue, and Trinidad Limited cites none. Instead, it appears the Texas
Supreme Court’s references to this standard are all dicta, as they all: (1) involved a decision
based on live evidence, to which trial-court deference is ordinarily appropriate; (2) involved trial-
court decisions to maintain jurisdiction; or (3) mentioned the standard without applying it,
because the relevant facts were undisputed. In any event, the Texas Supreme Court has now
confirmed that it has now decided the issue, and has left its resolution for another day. Moncrief
Oil Int'l Inc. v. OAO Gazprom, 414 S.W.3d 142, 150 n.4 (Tex. 2013).

                                                                                               Page 9
to specific jurisdiction. Specific jurisdiction is established by showing that: (1) the

defendant has “minimum contacts” with the forum state; and (2) the lawsuit “arises

from” or relates to the defendant's contact with the forum state. Helicopteros

Nationales de Columbia, S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984). In this

context, the “minimum contacts” prong is satisfied when a defendant “purposefully

avails itself of the privilege of conducting activities within the forum State,” such

that the defendant “should reasonably anticipate being haled into court” in the

forum state. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985); World-

Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 287 (1980).

      In this case, Plaintiffs satisfied these factors by demonstrating that

uncontroverted allegations and evidence are sufficient to show:

           That Plaintiffs’ claims “arise from” allegations that Trinidad Limited

             set policies for, and exercised control over, the safety aspect of

             drilling operations; see Appellants’ Brief at 14-16;

           That Trinidad Limited did set policies for, and exercise control over,

             the safety aspect of drilling operations, see Appellants’ Brief at 16-24;

           That Trinidad Limited knew that, intended that, and took actions to

             ensure that its policies and control would govern such operations in

             the state of Texas, see Appellants’ Brief at 24-27.




                                                                                 Page 10
      In response, Trinidad Limited does not directly address these arguments.

Instead, it attempts to confuse the issues by addressing straw-men arguments.

      A.     Plaintiffs’ claims are not based on veil piercing; Trinidad Limited is
             subject to jurisdiction for its own contacts with drilling operations in
             Texas.
      In section I(A)(1) of its response brief, Trinidad Limited mischaracterizes

Plaintiffs claim as one based on veil piercing and therefore asserts that Plaintiffs

have the burden to show “the parent controls the internal business operations and

affairs of the subsidiary,” etc. However, as discussed in section II above, that is

not the case. Plaintiffs do not assert liability or jurisdiction based on any improper

corporate relationship with Trinidad Limited’s subsidiary. Rather, liability and

jurisdiction are based on allegations and evidence that Trinidad Limited itself

directly set policies and exercised control over particular activities in Texas.

Trinidad Limited’s participation in such activities constitutes direct contact with

Texas, regardless of whether the policies were ultimately executed by its own

employees, a subsidiary’s employees, or an unaffiliated entity’s employees. This

issue has been addressed in more detail in section II above.

      B.     Michiana supports jurisdiction in this case.
      In section I(A)(2) of its response brief, Trinidad Limited mischaracterizes

Plaintiff’s arguments as asserting that it is subject to jurisdiction solely because the

“effects” of Trinidad Limited’s negligence were “felt in Texas” or because its


                                                                                 Page 11
negligence “cause[d] an injury in Texas.” By virtue of this mischaracterization,

Trinidad Limited asserts that Plaintiff’s arguments are barred by Michiana.

However, nothing could be further from the truth. To the contrary, Michiana’s

analysis fully supports the exercise of jurisdiction in this case.

      Michiana dealt with a contract between a mobile-home purchaser in Texas

and a mobile-home seller in Indiana. Michiana Easy Livin' Country, Inc. v. Holten,

168 S.W.3d 777, 784 (Tex. 2005). The contract resulted from an unsolicited phone

call initiated from Texas by the purchaser, and the seller had no other contacts with

Texas.    Id.   The purchaser sued the seller for breach of contract and for

misrepresentation.

      Under these circumstances, the Texas Supreme Court held that the seller was

not subject to jurisdiction in Texas.       In doing so, the Texas Supreme Court

disapproved of prior decisions holding that a single phone call, without more,

would establish jurisdiction in Texas. Id. at 791-92. However, Michiana did not

otherwise alter existing law. Instead, the Texas Supreme Court (as it had to do)

acknowledged prior United States Supreme Court precedent holding that

jurisdiction could be based on a tort’s “effects” in a forum state in certain

circumstances. The significance of Michiana is simply that it construed the United

State Supreme Court as holding that jurisdiction could not be based solely on the

“effects” or “brunt” of harm on the plaintiff, as such a standard would make


                                                                               Page 12
jurisdiction turn on the location of the plaintiff. See, e.g., id. at 789-92. But this is

not a new principle, as the United States Supreme Court has emphasized that the

jurisdictional analysis is based on the relationship between the defendant, the

forum state, and the litigation. E.g., Helicopteros Nacionales de Colombia, S.A. v.

Hall, 466 U.S. 408, 414, (1984) (citing Shaffer v. Heitner, 433 U.S. 186, 204

(1977)).

      As is readily apparent, Michiana does not adversely affect Plaintiffs’ case in

the slightest, as Plaintiffs do not assert jurisdiction simply because the “effects” of

Trinidad Limited’s torts were felt in Texas. Instead, this case falls squarely within

principles of Calder v. Jones and similar cases, as construed in Michiana. In

Calder, the plaintiff’s claims of a plaintiff in California “arose from” allegations

that a writer and editor made a defamatory article about the plaintiff. Id. at 789

(citing Calder v. Jones, 465 U.S. 783, 785 n.2 (1984)). The writer and editor did

not themselves take any action in California, but they were aware that their

employer would widely publish the article in California, and that the effects of the

article would be felt there. Id. (citing Calder, 465 U.S. at 785 n.2 (1984)). The

United States Supreme Court therefore held that the writer and editor were subject

to jurisdiction in California because they had “directed” a tort to California. Id.

(citing Calder v. Jones, 465 U.S. 783, 785 n.2 (1984). As characterized by the

Texas Supreme Court, the significance of Calder v. Jones does not depend on


                                                                                  Page 13
whether a tort was committed, but rather simply that the writer and editor knew

and intended that a third-party (their employer) would extensively publish the

article in California. Id. Thus, under the Texas Supreme Court’s characterization

of Calder, a tort directed to Texas will support jurisdiction so long as “the

defendant's conduct and connection with the forum” play a critical role. Id. at 789.

      Here the uncontroverted allegations and evidence show that “[Trinidad

Limited]’s conduct and connection with [Texas] play a critical role.” See Id. at

789. Plaintiffs’ claims “arise from” allegations that Trinidad Limited (the parent

company) set safety policies for drilling operations, exercised control over drilling

operation, etc. See Appellants’ Brief at 14-16. The uncontroverted allegations and

evidence then demonstrate that it knew and intended that its policies would govern

both personnel and property related to drilling activities in Texas. See Appellants’

Brief at 16-27. As such, its policies necessarily availed itself of Texas law, since

the laws of Texas would govern the propriety of such operations. Moreover,

Trinidad Limited took affirmative action to ensure that its policies would be

carried out in Texas. Indeed, the facts in this case go well beyond the facts of

Calder, since the implementation of these policies was partially done by Trinidad

Limited’s own employees while physically located within the boundaries of Texas.

The fact that the policies themselves were ultimately carried out by employees of

another entity (its subsidiary) makes no difference, just as it made no difference in


                                                                               Page 14
Calder that the defamatory statements were shipped to California by another entity

(the employer). Trinidad Limited has purposefully availed itself of Texas law, and

this action arises from Trinidad Limited’s own contacts with Texas.

      C.      Trinidad Limited has not controverted Plaintiffs’ allegations and
              evidence of jurisdiction.
      Finally, in section I(B) and I(C) of its response brief, Trinidad Limited

asserts that it has controverted Plaintiffs’ allegations and evidence. However, it

has done nothing of the kind. As to the allegations, Trinidad Limited simply

repeats its arguments regarding veil piercing, which are discussed at length above.

As explained in Plaintiffs’ opening brief, Trinidad Limited has not controverted

Plaintiffs’ allegations, such as:

            “At all relevant times” Trinidad Limited “exercised . . . control
             and took responsibility for overseeing safety policies and
             procedures for the crews on the drilling rigs.”

C.R.38 ¶ 4.07. Indeed, Trinidad Limited produces no evidence regarding the

“relevant time period” whatsoever.

      As to the evidence, Plaintiffs anticipated and addressed Trinidad Limited’s

argument in their opening brief. See Appellants’ Brief at 16-27. For instance, as

to the “remedial measures,” Plaintiffs’ demonstrated that Mr. Foreman (whatever

his other roles) was acting as an agent of Trinidad Limited (the parent company)

and that he was not simply reporting on an investigation. See Appellants’ Brief at

18-21. To the contrary, his own memo shows that he participated directly in

                                                                                 Page 15
setting and implementing remedial policies in connection with operations in Texas,

the rest of America, and Canada.          See C.R.79-80.       Although such remedial

measures cannot be used to show negligence, they are affirmative evidence of

“control” at the time of the accident. See Tex. R. Evid. 407. Likewise, the

remaining evidence demonstrates that Trinidad Limited controlled and set policies

for operations exactly as explained in the opening brief.

      More importantly, Trinidad Limited does not even address the most

significant allegations and evidence cited in the opening brief—the allegations and

evidence that Trinidad Limited intended, and took steps to ensure, that its policies

would be carried out in Texas. This issue is fully addressed in Plaintiffs’ opening

brief, which demonstrated that Trinidad Limited is subject to specific jurisdiction

for its own acts. See Appellants’ Brief at 24-27.

V.    Trinidad Limited is also subject to general jurisdiction based on its own
      acts.
      Finally, in section VI of their opening brief, Plaintiffs demonstrated that

Trinidad Limited is also subject to general jurisdiction in Texas, most notably by a

high-level manager maintaining an office in Texas. Although general jurisdiction

does not require physical presence in the state, the physical presence of an agent or

office is sufficient to create general jurisdiction if the agent’s role is “central” to the

defendant’s business. See, e.g., RSR Corp. v. Siegmund, 309 S.W.3d 686, 708

(Tex. App.—Dallas 2010, no pet.).

                                                                                    Page 16
      In this case, the undisputed evidence demonstrates that Rodney Foreman

acts as the “General Manager of Corporate HSE” for “Trinidad Drilling Ltd.” (the

parent company) and that he maintains an office in the Houston area.             See

Appellants’ Brief at 31-32 (citing, e.g., C.R.79-80, 90-91; Supp.C.R.313). Thus,

there is no question that Trinidad Limited maintains a “physical presence” in

Texas.

      Likewise, there is no dispute that this Texas presence is central to the

business of Trinidad Limited. This fact is apparent from Mr. Foreman’s title with

the parent company. Mr. Foreman is not a low-level representative; instead, he is

fairly-obviously a high-level officer: “General Manager of Corporate [Health,

Safety, and Environment]” for “Trinidad Drilling Ltd.”           Moreover, this is

confirmed by the other undisputed evidence in the record. Mr. Foreman reports

directly to the executive officers of Trinidad Limited (the parent company), rather

than to intermediate managers or to officers of any subsidiary. C.R.75-76, C.R.90-

91, Supp. C.R.329. He participates directly in the creation and implementation of

safety policies for all the drilling operations in the United States and Canada. See,

e.g. C.R. 79-80. Indeed, Trinidad Limited (the parent company) has expressly

cited Mr. Foreman as its spokesman for safety issues in communications with its

investors. Supp. C.R.313.




                                                                               Page 17
       In response, Trinidad Limited asserts that “Rodney Foreman is not employed

by Trinidad Ltd.; he is employed by Trinidad L.P.” Appellee’s Brief at 18-19.

However, this assertion is both a misstatement of evidence and an irrelevant

statement.

       First, this statement mischaracterizes the record, which is devoid of any

evidence that Mr. Foreman is not an employee of the parent company. To the

contrary, the only evidence is that Mr. Foreman is “paid by” the subsidiary. See

Supp. C.R.357. However, payment by the subsidiary does not determine whether

Mr. Foreman is also an employee of the parent, Trinidad Limited. See, e.g.,

Franka v. Velasquez, 332 S.W.3d 367, 373 (Tex. 2011) (noting that, under three-

party residency arrangement, resident was paid by one entity but under the legal

right of control of another entity); cf. Arvizu v. Estate of Puckett, 364 S.W.3d 273,

276–77 (Tex.2012) (holding that multiple entities were liable for acts of

employee).

       As this Court is well aware, a person can wear multiple “hats” for multiple

entities. See e.g., Glattly v. CMS Viron Corp., 177 S.W.3d 438, 442 (Tex. App.—

Houston [1st Dist.] 2005, no pet.). In each case, the entity for which the “hat” is

being worn is likewise responsible for the employee’s actions.2 In this case,


       2
          In many cases, the wearing of multiple “hats” can also lead to alter-ego or other veil-
piercing issues. However, those issues are not before the Court, as discussed at length earlier in
the Texas.

                                                                                           Page 18
whatever other hats he may wear, Mr. Foreman is indisputably wearing the

“General Manager of Corporate HSE” hat for “Trinidad Drilling Ltd.,” and he

wears that hat in Houston, Texas.

      Second, the statement is irrelevant, since this issue does not turn on whether

Mr. Foreman is an “employee,” under any definition of that term. A corporation

does not act only through “employees.” Instead, a corporation acts through all of

its “people”—whether officers, directors, employees, or agents. See Internat’l

Shoe v. Washington, 326 U.S. 310, 316 (1945). In this case, whether or not Mr.

Foreman is an “employee” under some meanings of that term, undisputed evidence

shows that he quite probably is an “officer” of Trinidad Limited for jurisdictional

purposes, and he most definitely is acting as its “agent.” Indeed, Trinidad Limited

does not even attempt to dispute this fact.

      Aside from Mr. Foreman’s presence in Texas (which is sufficient in itself),

Plaintiffs also demonstrated that Trinidad Limited has a director residing in Texas,

and that its “banker” has been “Wells Fargo, N.A.” in “Houston, Texas.”

Appellants’ Brief at 32 (citing, e.g., Supp. C.R. 237; C.R. 267; C.R. 300; C.R.329;

C.R. 348. These points are adequately addressed in the opening brief and need no

elaboration.

      In summary, the undisputed evidence demonstrates that Trinidad Limited

maintains a continuous physical presence in Texas, through its high-level agent,


                                                                              Page 19
and that its agent’s activities are central to its business. Therefore, this physical

presence—standing alone—demonstrates that Trinidad Limited has “continuous

and systematic contacts” sufficient to make it “at home” in this forum. Moreover,

if the physical presence of its high-level agent were not independently sufficient to

establish general jurisdiction, such jurisdiction is also supported by the great

weight of evidence. Therefore, whether or not the Court concludes Trinidad

Limited is subject to specific jurisdiction, the trial court’s decision should be

overruled on the basis of general jurisdiction.

VI.   Prayer
      For the reasons stated above, Plaintiffs respectfully pray that this Court

reverse the trial court, render a decision denying Trinidad Limited’s special

appearance, and remand this action for proceeding on the merits.


                                 Respectfully submitted,

                                 By    /s/ Geoffrey E. Schorr
                                       Geoffrey E. Schorr
                                       geoff@schorrfirm.com
                                       Texas Bar No. 24029828
                                       A. Jared Aldinger
                                       Texas Bar No. 24068456
                                       jared@schorrfirm.com
                                       SCHORR LAW FIRM, PC
                                       328 W. Interstate 30, Suite 2
                                       Garland, TX 75043
                                       Tel. (972) 226-8860
                                       Fax (972) 226-9787


                                                                               Page 20
            Hutton W. Sentell
            Texas Bar No. 24026655
            hsentell@ashmorelaw.com
            ASHMORE LAW FIRM, P.C.
            3636 Maple Ave.
            Dallas, TX 75219
            Tel. (214) 559-7202
            Fax (214) 520-1550

            Andrew P. McCormick
            Texas Bar No. 3457100
            amccormick@mlm-lawfirm.com
            McCORMICK, LANZA & McNEEL, LLP
            4950 Bissonnet Street
            Bellaire, TX 77401
            Tel. (713) 523-0400
            Fax (713) 523-0408
            ATTORNEYS FOR
            PLAINTIFFS/APPELLANTS ADELAIDA
            SALAZAR BAUTISTA a/k/a ADELAIDA
            ALVARADO, Individually, and as next
            friend of MARIA JENNIFER AIDE a/k/a
            MARIA JENNIFER ALVARADO, A. A.,
            A. A., I. S. A., M. A., and E. A., Minors
and

      By: /s/ Justin K. Hall
             Justin K. Hall
             Texas Bar No. 90001828
             jkhall@justinkhall.com
             328 W Interstate 30, Suite 2
             Garland, Texas 75043
             Tel. (972) 226-1999
             Fax (972) 226-2221
             Attorney for Plaintiffs, Irineo Alvarado and
             Maria Ana Moctezuma




                                                   Page 21
                      CERTIFICATE OF COMPLIANCE

      I hereby certify that this brief complies with the type-volume limitation of

TEX. R. APP. P. 9.4(i)(2)(B) because it contains 4,445 words, excluding the parts of

the brief exempted by TEX. R. APP. P. 9.4(i)(1). In making this certification, I

am relying on a word count performed by the Microsoft Word software used to

prepare this brief.

                                 By    /s/ Geoffrey E. Schorr



                        CERTIFICATE OF SERVICE

      I hereby certify that on April 13, 2015, a true and correct copy of this

Appellants’ Brief was served on counsel for Appellee via: the Texas e-file system

which will send a notice of this electronic filing to Michael Beckelman and Sean

Higgins, at their email addresses on file with the electronic filing manager.


                                 By    /s/ Geoffrey E. Schorr




                                                                                Page 22